i^n view of the fact that the defects here were latent,\ve think as the "plaintiff’s claim is that the execution of the contract, including the “as is” clause, was procured by actual fraud and misrepresentation. The order appealed from is therefore unanimously reversed, with $20 costs and disbursements to the appellants, and the defendant’s motion to dismiss the complaint denied, with leave to the defendant to answer within ten days after service of the order, with notice of entry thereof, on payment of said costs. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ.